RECEIVED U
JUL 02 2020

ifeunttleek, yarn ra
_ ONS ON 87
| -Encleded with dhs bet, is devel Abide
ard Spocnst Leet) Pilled setpor. Cvbipedorall
Court Ladod.v hove bean urrenged hy He.

Preeti ds polee aud Judiccel cred probetiter chops Vino.)
08 dewrdlden Govinty Me Dee Pebier chopearT fresd ed

_ Prubliple officers Phorenr. 3d teed aljo-elucroudly
_ ReletossuihF dtd bays.) Dawe olfs Leas
wrtongael Dey Ap paste dybadred opfise by thar
Webring fer tte. Pemba riers indllled 58 pre, thosye

Y ~GY Js =
ee epdeculnd go, Be. ! Orin tthe Lande Woy

Mado when dhe Lol) Me pds, “ae pod.

—_lopergecdoug Qrpdecut ey LY j_fPerrbe tad) LHe Lad crys Lora
| Dieiprbice tee, ee he Le! Prched zea ihe alle

|e cach op the pases they Brought agerpst the
he veka ong Lunel Rah Dy tet adiuduiig fee
ef (4 [uradha Jtugl Sep “y Terrie Ye hom

 

 

 

 

     
 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:20-cv-00577 “Document 1 Filed 07/02/20 Page 1 of 3 PagelD #: 1

 
 

 

 

 

 

 

 

 

a mar Hho 000 wilt weld Done ded , | pet
fos oo dee 2 py Prete “fa Hew redler.
Qrpebed Pobrer Audged, prabelinn Op fecand.

 

 

lus 752, 000 IN damages Prem each eprdiat, od oh abe.

Al

 

been tet gh Bebe Lowe ity Lewd o>
Stabe help Me, whe —

 

  

 

is ons, fs

 §3Pr [l)vr7 per che

las Beast fs fidetd pad .

Lie
1 ol CUA,
cut 2p Lott Lot Bh, Veg peek
Ovenes teal ye yates p al tg hl 2 Sze) Cree)

2

Rey Srecords ignaraSd cede goed Meme.

 

Contact me at oe ee b DreSer te

he Contacter by emai at Rob reed 256@y9 maj |, Com
aAddrv3d A. 36(4_ Green briey Dicivee bus, Heutsville,

359 ]0. TE wey kd unhl4i3o eeck Peay : >.
Gree MY eights Peele bee,

Vie "leech N OLce Uelp Pp ne RB,

gat This ) npc,
7 (2a uesth +hral, debe set 4 pole Months Sem) Nee plese se
deb csony | I where Reed

 

 

 

 

 

 

 

 

 

 

Case

3:20-cv-00577 Document1 Filed 07/02/20 Page 2 of 3 PagelD #: 2

 
SLonpord sry

“Fe652 405 Low ey FeqE ET,
#92130 VONeIOHA © 2g Lew vsnmy

“mel pee

“SEW Avoid UM orn 30)

:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

tb L9ZE 2810 Sazb Tite LiS6

; # ONDIOVULeUNIYNDIS Sdsn

S98E-£022E NL ITIIAHSYN
008 31s
A¥MQvOug 108
i TOL

divs
| [sro]

4 Oz/e0/Lo :zAva AYBANaG O3L03ax3

 

POOL O3LSan03y Laisoay NYNLay
20 00° a7 1

 

® AVC? TIVIN ALIOMd

Se080Srepio9 a
=a OO'El
OL8Se iuiBLio

divd FDVLSOd sn

ejay Srey a

   
 

 

  

 

 

 

 

 

 

 

 

   
